TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00011-CR



                                     Vernard Brown, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
        NO. D-1-DC-15-904067, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant’s brief was originally due May 26, 2016. On counsel’s motions, the time

for filing was extended to August 22. On August 26, in response to appellant’s third motion for

extension of time, the Court ordered appellant’s counsel, Mr. Ariel Payan, to file a brief on

appellant’s behalf no later than October 10 and warned that no further extension would be granted

and that failure to file a brief by that date would result in the referral of the cause to the trial court

for a hearing pursuant to Texas Rule of Appellate Procedure 38.8(b). On October 4, Mr. Payan

requested a supplement to the appellate record, and on October 19, a supplemental reporter’s record

was filed with the Court. On October 24, Mr. Payan filed a fourth motion for extension of time,

requesting a new deadline of October 31. To date, he has not filed a brief.
               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and if so, whether counsel has abandoned the appeal. See

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of

the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than December 5, 2016.

               It is ordered November 4, 2016.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: November 4, 2016

Do Not Publish




                                                  2